Case 9:21-cv-80828-WPD Document 1-3 Entered on FLSD Docket 05/07/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.:

  KIMN S. SULLIVAN a/k/a
  KIMBERLY S. SULLIVAN, individually and
  on behalf of those similarly situated,

                 Plaintiff,

  vs.                                                          DEMAND FOR JURY TRIAL

  BANK OF AMERICA, N.A., and
  SAFEGUARD PROPERTIES
  MANAGEMENT, LLC,

              Defendants.
  ________________________________________/

                                    SUMMONS IN A CIVIL ACTION


  To:    SAFEGUARD PROPERTIES MANAGEMENT, LLC
         c/o CORPORATION SERVICE COMPANY
         1201 Hays Street
         Tallahassee, FL 32301-2525

         A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received
  it) – or 60 days if you are in the United States agency, or an officer or employee of the United
  States described in Fed. R. Civ. P. 12 (a)(2) or (3) – you must serve on plaintiffs an answer to the
  attached complaint of a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer
  or motion must be served on the plaintiff or plaintiff’s attorneys, whose names and addresses are:

   Scott David Hirsch                                GUSTAFSON GLUEK PLLC
   SCOTT HIRSCH LAW GROUP                            Daniel E. Gustafson* Pro Hac Forthcoming
   Fla. Bar No. 50833                                Daniel C. Hedlund* Pro Hac Forthcoming
   6810 N. State Road 7                              David A. Goodwin* Pro Hac Forthcoming
   Coconut Creek, FL 33073                           Canadian Pacific Plaza
   Tel: (561) 569-7062                               120 South 6th Street, Suite 2600
   Email: scott@scotthirschlawgroup.com              Minneapolis, MN 55402
                                                     Tel: (612) 333-8844
                                                     Email: dgustafson@gustafsongluek.com
                                                            dheadlund@gustafsongluek.com
                                                            dgoodwin@gustafsongluek.com
Case 9:21-cv-80828-WPD Document 1-3 Entered on FLSD Docket 05/07/2021 Page 2 of 2




         If you fail to respond, judgment by default will be entered against you for the relief

  demanded in the complaint. You must also file your answer or motion with the court.

                                                       CLERK OF COURT




  Date: ____________________                           ____________________________________
                                                       Signature of Clerk or Deputy Clerk
